ON MOTION FOE A REHEARING BY APPELLANT.
Appellant has misconstrued the holding of this court, in concluding that the effect thereof was to determine that it had, for the lawful rate to Dallas, bound itself by its contract with appellees to transport and deliver the lumber to a specified point in Oak Cliff. The contract did not so stipulate and we did not so construe it. We agree that such an undertaking on the part of appellant would have been unlawful, because it would have operated'as a discrimination in favor of appellees against shippers, whose consignments of lumber to Dallas had to be transferred at their own or their consignee’s expense, from appel*316lant’s depot to other points in Dallas, and because prohibited by orders of the Railroad Commission (circulars 199 and 399). The contract, we think, should be construed as an undertaking by appellant for charges authorized by law to transport and deliver the lumber at 'the point specified in Oak Cliff, and as an undertaking by appellees to pay such charges. It appeared from orders of the Railroad Commission, effective July 12, 1905, and April 18, 1906 (circulars 1791 and 1314), that railroad companies, for a compensation fixed by the orders, were authorized to accept and transport consignments of freight between points in the same city or town. These orders, it seems to us, made it lawful, even if otherwise it would not have been so, for appellant to have arranged with the Gulf, C. & S. F. Railway Company to make delivery for it in Oak Cliff, of lumber it might contract to deliver there, charging the expense of making such delivery to the shipper or consignee. If it might have made such an arrangement and did not, choosing instead, to take the chance of a refusal by the Gulf, C. & S. F. Railway Company to so transport and deliver the shipment, such refusal, we think, is. not a reason why its contract with appellees to transport and deliver the lumber in Oak Cliff, should be declared to be unlawful. It was not unlawful for appellant to contract to do that it lawfully could do, either by itself, or with the aid of others.
The motion for a rehearing, therefore, is overruled.